Order entered on August 21, 1959 granting summary judgment dismissing the complaint as against Local 210 unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant, and motion denied, with $10 costs. This order grants summary judgment dismissing the complaint and directs that judgment be entered in favor of the defendant Local 210. " The entry of judgment would terminate the action as against the Local. However, the order recognizes that an amended complaint had been served and it directs the entry of judgment “without prejudice to the sufficiency or insufficiency of the amended complaint”. The order contemplates the possibility of the amended complaint being sufficient which consequently would result in further proceedings. To permit this order to stand could result in an anomalous situation where two judgments could be entered in one action by the same parties. It must therefore be reversed. Concur—Botein, P. J., Rabin, Valente, Eager and Bastow, JJ.